internal_revenue_service number info release date cc psi 1-cor-103573-02 date uilc we are responding to a letter submitted on your behalf by cpa requesting relief in order to establish date as the effective date for your s_corporation_election the information submitted explains that since inception you have treated your corporation as though it had been granted s_corporation status however information provided to this office by the internal_revenue_service indicates that although a timely 1120s was filed for and several other years a form_1120 was filed for the taxable_year taxable_year therefore automatic late s_corporation relief pursuant to revproc_97_48 is unavailable although we are unable to respond to to your request as submitted this letter provides useful information relating to your situation and no return has been received for the announcement copy enclosed provides guidance on seeking relief for late s_corporation elections and inadvertent invalid s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2002_1 copy enclosed in addition revproc_2002_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income and refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room for further specialized information and useful links relating to small businesses consider visiting the irs website at www irs gov smallbiz please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2002_1
